UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1037


GWENDOLYN DIANNE WILKES,

                    Plaintiff - Appellant,

             and

PEOPLE IMPROVING PERPETUITY, a/k/a PIP,

                    Plaintiff,

             v.

STATE OF NORTH CAROLINA,

                    Defendant - Appellee.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00699-LCB-LPA)


Submitted: August 27, 2020                                  Decided: September 16, 2020


Before NIEMEYER, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gwendolyn Dianne Wilkes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gwendolyn Dianne Wilkes appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing Wilkes’s 42 U.S.C. § 1983

complaint under 28 U.S.C. § 1915(e)(2)(B). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Wilkes v. North Carolina, No. 1:19-cv-00699-LCB-LPA (M.D.N.C. Dec. 20, 2019). We

deny Wilkes’s motions to be placed in the witness protection program, for immediate

testing, and for a writ of quo warranto. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2